Response to Arguments
Applicant’s arguments submitted on 5/2/2021 have been fully considered.  First, Applicant argues that the claims have been amended to traverse the rejections under 35 U.S.C. 112(b).  Examiner respectfully disagrees.  Applicant did not amend the claims with the suggested amendments, and introduced new errors detailed below.  Applicant argues that the amendments traverse the rejections under 35 U.S.C. 102 and 35 U.S.C. 103.  Examiner agrees.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3, 6-12, 14, 15, 17, and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite “. . . to scrambled . . .” where Examiner interprets Applicant intended to recite “. . .to be scrambled . . .” instead.
Claim 6 recites “. . . the scramble image . . .” where Examiner interprets Applicant intended to recite “. . . the scrambled image . . .” instead.
 12 . . .” in each claim instead. 
Claims 3, 6-11, 14, 15, 17, and 18 are also rejected for depending upon the indefinite claims rejected herein above, thereby inheriting their indefiniteness.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The rejections under this statute are hereby withdrawn in response to Applicant’s amendments.

Claim Rejections - 35 USC § 103
The rejections under this statute are hereby withdrawn in response to Applicant’s amendments.

Allowable Subject Matter
Claim(s) 1, 3, 6-12, 14 ,15 ,17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Examiner attempted to contact Applicant regarding the allowable subject matter.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDREW M MOYER/             Primary Examiner, Art Unit 2663